MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Nov 08 2017, 10:47 am

regarded as precedent or cited before any                                     CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                 Attorney General of Indiana
Brooklyn, Indiana
                                                        Matthew B. Mackenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Brandon J. Kent,                                        November 8, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        84A01-1706-CR-1367
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable Sarah K. Mullican,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause Nos.
                                                        84D03-1602-F1-589
                                                        84D03-1302-FD-557



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1367 | November 8, 2017           Page 1 of 7
                                              Case Summary
[1]   On February 26, 2016, Appellee-Plaintiff the State of Indiana (“the State”)

      charged Appellant-Defendant Brandon J. Kent with numerous criminal

      offenses in connection to a domestic altercation with his ex-girlfriend and

      subsequent attempt to evade arrest. Kent eventually pled guilty to Level 3

      felony attempted aggravated battery, four counts of Level 6 felony criminal

      recklessness, and Level 6 felony resisting law enforcement. The trial court

      accepted Kent’s guilty plea and, on May 22, 2017, sentenced him to an

      aggregate term of sixteen years, with fourteen years executed and two years

      suspended to probation. On appeal, Kent contends that his sentence is

      inappropriate in light of the nature of his offense and his character. Concluding

      otherwise, we affirm.



                              Facts and Procedural History1
[2]   On February 22, 2016, Kent became engaged in an argument with his ex-

      girlfriend, Elaine, during an exchange of the former couple’s children after Kent

      had exercised parenting time with the children.2 Kent and Elaine had arranged




      1
        Given that few facts were included in the factual basis provided to the trial court during the guilty plea
      hearing, the parties rely on the facts presented in the “Affidavit of Probable Cause” in the fact patterns
      included in their appellate briefs. In order to provide factual context to the reader, we will do the same.
      2
        It appears that while Kent is the biological father of only one of the children, he was present in the second
      child’s life since her birth and exercised parenting time with that child as well.

      Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1367 | November 8, 2017               Page 2 of 7
      to meet in the lobby of the hotel where Elaine had been staying. However,

      Kent did not have either of the children with him when he arrived.


[3]   At Kent’s request, Elaine followed Kent to his apartment to pick up the

      children. While en route to the apartment, Kent “began speeding up passing

      [Elaine’s vehicle, slamming on his brakes and swerving at [Elaine’s] vehicle.”

      Appellant’s App. Vol. II–Confidential, p. 107. When Elaine pulled into a

      nearby parking lot, Kent threw a tire iron at her vehicle. Elaine did not

      continue on to Kent’s apartment but, rather, returned to the hotel where she

      had been staying.


[4]   Kent eventually brought the children to Elaine. When Elaine attempted to

      drive away with the children, Kent chased Elaine’s vehicle and struck her

      windshield with a hatchet. He also struck Elaine’s vehicle twice with his truck.

      Elaine called 911 and reported Kent’s behavior. The 911 operator who received

      Elaine’s call instructed Elaine to drive to the police station.


[5]   When responding officers subsequently located Kent’s vehicle, Kent attempted

      to evade arrest. In doing so, he struck two fully-marked police vehicles with his

      vehicle. He also attempted to hit one of the officers by driving his vehicle

      directly at the officer. One of the officers required medical treatment as a result

      of Kent’s actions.


[6]   On February 26, 2016, the State charged Kent in Cause Number 84D03-1602-

      F1-589 (“Cause No. F1-589”) as follows: Count I–Level 1 felony attempted

      murder, Count II–Level 3 felony attempted aggravated battery, Count III –

      Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1367 | November 8, 2017   Page 3 of 7
      Level 5 felony attempted battery by means of a deadly weapon, Count IV–Level

      6 felony criminal recklessness, Count V–Level 6 felony criminal recklessness,

      Count VI–Level 6 felony criminal recklessness, Count VII–Level 6 felony

      criminal recklessness, Count VIII–Level 6 felony criminal recklessness, Count

      IX–Level 6 felony criminal recklessness, Count X–Level 6 felony resisting law

      enforcement, and Count XI–Class B misdemeanor criminal mischief.3 In

      addition, because Kent had been on probation under Cause Number 84D03-

      1302-FD-557 (“Cause No. FD-557”) at the time he allegedly committed these

      acts, the State also filed a notice of probation violation.


[7]   On January 31, 2017, Kent pled guilty in Cause No. F1-589 to Counts II, V

      through VIII, and X. In exchange for Kent’s guilty plea, the State agreed to

      dismiss all remaining charges, included the attempted murder charge. Kent

      also admitted to violating the terms of his probation in Cause No. FD-557. The

      trial court accepted Kent’s guilty plea and, on May 22, 2017, sentenced Kent in

      Cause No. F1-589 to an aggregate sixteen-year sentence with fourteen years

      executed in the Department of Correction and two years suspended to

      probation. This appeal follows.



                                  Discussion and Decision




      3
        Counts I through III and Counts VIII through X related to Kent’s actions involving the responding police
      officers. Counts IV through VII and Count XI related to Kent’s actions involving Elaine and the children.

      Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1367 | November 8, 2017          Page 4 of 7
[8]   Kent contends that his sixteen-year sentence imposed in Cause No. F1-589 is

      inappropriate.4 In challenging the appropriateness of his sentence, Kent

      acknowledges that he “attempted to batter a police officer with his vehicle in

      order to avoid being arrested after an altercation with his ex-girlfriend.”

      Appellant’s Br. p. 6. However, he asserts that his sentence in inappropriate

      because (1) he “abandoned his attempt, saving the officer from serious injury or

      death,” (2) was “extremely remorseful about his actions,” and (3) “explained

      that his drug addiction played a role in the commission of the crime.”

      Appellant’s Br. p. 6.


[9]   Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” In analyzing such claims, we “‘concentrate

      less on comparing the facts of [the case at issue] to others, whether real or

      hypothetical, and more on focusing on the nature, extent, and depravity of the

      offense for which the defendant is being sentenced, and what it reveals about

      the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

      2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

      denied). The defendant bears the burden of persuading us that his sentence is

      inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).




      4
          Kent does not challenge the 360-day sentence imposed by the trial court in Cause No. FD-557.


      Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1367 | November 8, 2017            Page 5 of 7
[10]   Kent limits his appropriateness challenge to the sentenced imposed for his

       conviction for the Level 3 felony aggravated battery committed against the

       responding police officer. Kent argues that the nature of this offense “was not

       particularly egregious or among the worst of the worst.” Appellant’s Br. p. 8.

       While Kent admitted that he attempted to batter the police officer with his

       vehicle, he points to the fact that he “abandoned his attempt before striking the

       police officer” and states that “[t]hankfully, the officer was not seriously

       injured.” Appellant’s Br. p. 8. While we too are thankful that the officer was

       not seriously injured, we cannot agree that Kent’s actions were not egregious.

       Kent admitted that before “abandoning” his attempt, he attempted to batter the

       officer with his vehicle in an effort to avoid arrest following his altercation with

       his ex-girlfriend. We are also troubled by the fact that Kent’s interactions with

       the officer were triggered by violent acts committed against his ex-girlfriend and

       their children. We find Kent’s actions to be very serious and extremely

       disturbing.


[11]   As to Kent’s character, it reflects poorly that, in committing the instant offenses,

       he endangered the lives of his children, his ex-girlfriend, and two separate

       police officers. Kent also has a criminal history that includes the following

       convictions: Class D felony possession of a controlled substances, Class A

       misdemeanor possession of a controlled substance, Class A misdemeanor

       possession of paraphernalia, and Class C misdemeanor failure to stop at the

       scene of an accident resulting in damage. He also has two prior juvenile

       adjudications for illegal consumption of an alcoholic beverage. In addition,


       Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1367 | November 8, 2017   Page 6 of 7
       Kent has previously committed numerous probation violations and was on

       probation at the time he committed the instant offenses. Kent was also found

       to be a “MODERATE” risk to reoffend. Appellant’s App. Vol. II–

       Confidential, p. 102. Furthermore, while it may reflect well on Kent’s character

       that he expressed remorse for his actions, such remorse does not offset the

       seriousness of his actions or change the fact that Kent engaged in these violent

       actions while on probation for other unrelated criminal acts. Kent’s actions and

       criminal history indicate that he has not only a disdain for the criminal justice

       system, but also a disdain for the rights and safety of others, including his

       children. Upon review, we conclude that Kent has failed to prove that his

       sentence is inappropriate in light of the nature of his offenses and his character.


[12]   The judgment of the trial court is affirmed.


       May, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1367 | November 8, 2017   Page 7 of 7